          Case
          Case 7:18-mj-02279
               7:18-cr-01890 Document
                             Document 11 Filed
                                         Filed on
                                               in TXSD
                                                  11/05/18
                                                        on 11/05/18
                                                           in TXSD Page
                                                                    Page 11 of
                                                                            of 22




     XXXXXXXXXXXXX
TRUE NAME: CESAR ANDY SALINAS, JR.
Case
Case 7:18-mj-02279
     7:18-cr-01890 Document
                   Document 11 Filed
                               Filed on
                                     in TXSD
                                        11/05/18
                                              on 11/05/18
                                                 in TXSD Page
                                                          Page 22 of
                                                                  of 22
